DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is a response to an application filed on 03/22/2021 where claims 1-30 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 03/22/2021. These drawing are acceptable.

Allowable Subject Matter
5.	Claim 16, 22 is/are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16 prior art  Hedayat [US 20160100408 A1]  teaches in [0062] Fig. 4, exchange 400 of trigger and response frames among wireless communication devices. The exchange 400 includes exchanges of an RTS frame 402, CTS frames 404a-404c, BWR frames 406a-406c and an AT&T frame 408. After receiving an RTS frame 402, which is in legacy PPDU format with a modified RA field, the intended next-generation STAs respond with uplink frames, such as CTS frames 404a-404c in legacy format, followed by uplink frames that represent BWR frames 406a-406c. A BWR frame is in a non-legacy PPDU format. In one aspect, a time period between the frames is a short interframe space (SIFS). For example, a time period between an RTS frame and CTS frames is SIFS, a time period between CTS frames and BWR frames is SIFS, and a time period between BWR frames and an AT&T frame is SIFS. Thus, the STAs can transmit their respective CTS frames simultaneously (e.g., after SIFS) and transmit their respective BWR frames simultaneously (e.g., after SIFS). Unintended STAs, whether next-generation STAs or legacy STAs, listen to the RTS/CTS exchange followed by an IEEE 802.11 frame and defer properly. 

However, prior art of record does not teach  
wherein the trigger frame indicates lengths for a first UL preamble and a first UL data field of the first UL PPDU such that the lengths of the first UL preamble and the first UL data field of the first UL PPDU received via the first subchannel align with corresponding lengths of a second UL preamble and a second UL data field of the second UL PPDU received in the second subchannel. 
 Therefore, claims 16  and 22 would be allowable if rewritten or amended to overcome the objections set forth in this office action and in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Choi et al. (US Pub  20170064711 A1) hereinafter Choi
As to claim 17. Choi teaches a method for wireless communication by an apparatus of a wireless station, comprising: ([0064] Fig. 3, STAs and access point AP communicating in a WLAN)
receiving at least a portion of a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel, channel ([0068] [0079]AP transmit downlink data to the legacy STA through the 20 MHz primary channel, the legacy STA may implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU)
 wherein the wireless packet includes a second generation-specific preamble formatted according to a second generation of the wireless communication protocol in a second subchannel of the wireless channel; , ([0068][0080] and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel;  the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU)
processing the first generation-specific preamble in accordance with the first generation.   ([0068][0125] [0172] FIG. 13, a legacy STA 1400 decode a legacy part  including legacy preamble)
As to claim 18 Choi teaches  further comprising: disregarding the second generation-specific preamble in the second subchannel.  ([0068][0125] [0172] FIG. 13, a legacy STA 1400 decode a legacy part  including legacy preamble, and may not decode  an H-STF i.e., non-legacy  and fields following the H-STF non-primary channel)
As to claim 20 Choi teaches  further comprising: receiving, before the wireless packet, a control message that instructs the wireless station to monitor for and receive the first preamble in the first subchannel, ([0061] [0098][0167]  AP transmits a frame including system management information, such as a beacon frame through a plurality of channels (primary channel and legacy STA operating channel,  after association of the STA, information on numerology/PPDU structure for detection and/or decoding  of a frame may dynamically be transmitted through each PPDU header (or PHY preamble). 
 wherein the wireless station is configured to disregard subchannels other than the first subchannel when receiving the wireless packet.  ([0068] [0167] FIG. 12, Fig. 13,  a legacy STA 1300  on primary channel, decode  a legacy part and may not decode  an H-SIG A and fields following the H-SIG A as the fields following the H-SIG A are not for the legacy STA 1300 i.e., non-legacy  on non-primary channel,  and may not decode  the H-SIG A and the fields following the H-SIG A)


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13, 20, 21 23 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub  20170064711 A1) hereinafter Choi and further in view of Ko et al. (US Pub 20190132872 A1)  hereinafter Ko

As to claim 1.  Choi teaches  method for wireless communication by an access point (AP) of a wireless local area network (WLAN), comprising:  ([0064] Fig. 3, access point AP communicating with STAs in a WLAN)
obtaining first data for a first wireless station; ([0072] Fig. 3,  the AP receive first uplink data, generated by the legacy STA based on a first IFFT)
obtaining second data for a second wireless station ([0072] Fig. 3,  the AP receive second uplink data, generated by the non-legacy STAs based on a second IFFT, through a second transmit chain)
and transmitting a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel ([0068] [0079]AP transmit downlink data to the legacy STA through the 20 MHz primary channel, the legacy STA may implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU)
and 
a second generation-specific preamble formatted according to a second generation of the wireless communication protocol via a second subchannel of the wireless channel, ([0068][0080] and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel;  the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU)
Choi does not explicitly teach the wireless packet further including the first data and the second data populated in respective portions of one or more data fields after the first and second generation-specific preambles.  
Ko teaches the wireless packet further including the first data and the second data populated in respective portions of one or more data fields after the first and second generation-specific preambles.  ([0105][0108][0113]Fig. 12,  Fig. 14, HE MU PPDU may contain a legacy preamble and non-legacy preamble, MPDU 530 may include legacy PPDU and non-legacy PPDU, PPDU includes data)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])
As to claim 11 the combination of Choi and  Ko specifically Choi teaches wherein the first generation-specific preamble and the second generation-specific preamble are output using orthogonal frequency division multiplexing (OFDM) symbols that span the first subchannel and the second subchannel.  ([0068] [0079][0080]AP transmit downlink data to the legacy STA through the 20 MHz primary channel, the legacy STA may implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel;  the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU; downlink data transmitted by the AP through the entire 80 MHz channel)
As to claim 12 the combination of Choi and  Ko specifically Choi teaches, wherein a first bandwidth size of the first subchannel is different from a second bandwidth size of the second subchannel, and wherein each of the first subchannel and the second subchannel have a bandwidth size that is a multiple of 80 MHz bandwidth.  ([0103] simultaneous communications with only up to two STAs i.e., legacy and non-legacy,  may be performed. 80 MHz and 160 MHz channel  band)
As to claim 13 the combination of Choi and  Ko specifically Choi teaches further comprising, before transmitting the wireless packet: transmitting a control message informing the first wireless station to decode the first generation-specific preamble on the first subchannel according to the first generation.  ([0061] [0098][0167]  AP transmits a frame including system management information, such as a beacon frame through a plurality of channels (primary channel and legacy STA operating channel,  after association of the STA, information on numerology/PPDU structure for detection and/or decoding  of a frame may dynamically be transmitted through each PPDU header (or PHY preamble). 
such that the first wireless station disregards the second generation-specific preamble on the second subchannel ([0068] [0167] FIG. 12, Fig. 13,  a legacy STA 1300  on primary channel, decode  a legacy part and may not decode  an H-SIG A and fields following the H-SIG A as the fields following the H-SIG A are not for the legacy STA 1300 i.e., non-legacy  on non-primary channel,  and may not decode  the H-SIG A and the fields following the H-SIG A)

As to claim 21 the combination of Choi does not teach further comprising: receiving a trigger frame that informs the wireless station to transmit a first uplink (UL) physical layer protocol data unit (PPDU) via the first subchannel; and transmitting the first UL PPDU via the first subchannel, wherein the MU UL PPDU is formatted according to the first generation.  
Ko teaches further comprising: receiving a trigger frame that informs the wireless station to transmit a first uplink (UL) physical layer protocol data unit (PPDU) via the first subchannel; and transmitting the first UL PPDU via the first subchannel, wherein the MU UL PPDU is formatted according to the first generation.   ([0074][0075] Fig. 6, UL-MU transmission performed in response to a trigger frame transmitted by the AP. trigger frame indicates a UL-MU transmission of one or more STAs,  STA indicated to perform UL-MU transmission by the trigger frame transmits a trigger-based PHY protocol data unit PPDU using respective STAs  channel or sub-channel;  
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])

As to claim 23. Choi teaches and configured to output a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel ([0068] [0079]AP transmit downlink data to the legacy STA through the 20 MHz primary channel, the legacy STA may implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU)
and a second generation-specific preamble formatted according to a second generation of the wireless communication protocol via a second subchannel of the wireless channel, ([0068][0080] and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel;  the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU)
Choi does not explicitly teach an access point comprising: at least one processor configured to: obtain first data for a first wireless station, and obtain second data for a second wireless station; and at least one modem communicatively coupled with the at least one processor  the wireless packet further including the first data and the second data populated in respective portions of one or more data fields after the first and second generation-specific preambles.  
Ko teaches an access point comprising: at least one processor configured to: obtain first data for a first wireless station, and obtain second data for a second wireless station; and at least one modem communicatively coupled with the at least one processor ([0056][0064]Fig. 1, Fig. 3,   access point includes  processor 110  a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit 120, processor 110 controls various operations of wireless signal transmission/reception of the station 100)
the wireless packet further including the first data and the second data populated in respective portions of one or more data fields after the first and second generation-specific preambles.  ([0105][0108][0113]Fig. 12,  Fig. 14, HE MU PPDU may contain a legacy preamble and non-legacy preamble, MPDU 530 may include legacy PPDU and non-legacy PPDU, PPDU includes data)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])

As to claim 27 the combination of Choi and Ko specifically Ko teaches  further comprising: at least one memory communicatively coupled with the at least one processor and storing processor-readable code; at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses the at least one modem, the at least one processor, the at least one memory, the at least one transceiver and at least a portion of the at least one antenna.  ([0064] Fig. 1, Fig. 3, the processor 110 may execute the program for accessing the AP stored in the memory 160 and receive a communication configuration message transmitted by the AP. Further, the processor 110 may read and request the access to the AP based on the information on the priority condition of the station 100, s, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit 120)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])

As to claim 28. Choi teaches configured to obtain at least a portion of a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel, ([0068] [0079]AP transmit downlink data to the legacy STA through the 20 MHz primary channel, the legacy STA may implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU)
 wherein the wireless packet includes a second generation-specific preamble formatted according to a second generation of the wireless communication protocol in a second subchannel of the wireless channel; ([0068][0080] and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel;  the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU)
and configured to process the first generation-specific preamble in accordance with the first generation.  ([0068][0125] [0172] FIG. 13, a legacy STA 1400 decode a legacy part  including legacy preamble)
Choi does not teach a wireless station comprising: at least one modem; and at least one processor communicatively coupled with the at least one modem
Ko teaches a wireless station comprising: at least one modem ([0064] Fig. 1, Fig. 3, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit 120)  and at least one processor communicatively coupled with the at least one modem ([0064] Fig. 1, Fig. 3, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit 120) 
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])
As to claim 29. Choi teaches obtain, before the wireless packet, a control message; and the at least one processor configured to: process the control message, cause the at least one modem to monitor for and receive the first preamble in the first subchannel based on an instruction in the control message, ([0061] [0098][0167]  AP transmits a frame including system management information, such as a beacon frame through a plurality of channels (primary channel and legacy STA operating channel,  after association of the STA, information on numerology/PPDU structure for detection and/or decoding  of a, and cause [  ] to disregard subchannels other than the first subchannel.  ([0068] [0167] FIG. 12, Fig. 13,  a legacy STA 1300  on primary channel, decode  a legacy part and may not decode  an H-SIG A and fields following the H-SIG A as the fields following the H-SIG A are not for the legacy STA 1300 i.e., non-legacy  on non-primary channel,  and may not decode  the H-SIG A and the fields following the H-SIG A)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])

As to claim 30.  The combination of Choi and Ko specifically Ko teaches  further comprising: at least one memory communicatively coupled with the at least one processor and storing processor-readable code; at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses the at least one modem, the at least one processor, the at least one memory, the at least one transceiver and at least a portion of the at least one antenna.  ([0064] Fig. 1, Fig. 3, the processor 110 may execute the program for accessing the AP stored in the memory 160 and receive a communication configuration message transmitted by the AP. Further, the processor 110 may read and request the access to the AP based on the information on the priority condition of the station 100, s, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit 120)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])

Claim(s) 2-4, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko and further in view of Sun  et al. (US Pub 20180367280 A1)  hereinafter Sun 

As to claim 2 the combination of Choi and KO specifically Choi teaches 
, further comprising: including first generation-specific signaling in the first generation-specific preamble [  ] of the wireless packet that are allocated to the first wireless station; and including second generation-specific signaling in the second generation-specific preamble [ ] allocated to the second wireless station.  ([0079]  the legacy STA implicitly acquire information on a bandwidth based on detection of a PHY preamble of a PPDU. Information on an FFT size, a CP size, numerology, and a frame structure for the legacy STA also explicitly be transmitted by an AP or implicitly be acquired by the STA and the non-legacy STAs may acquire information on a channel bandwidth (for example, bandwidth size or bandwidth index) based on a sequence included in a PHY preamble of a downlink PPDU)
The combination of Choi and Ko does not explicitly teach to indicate a first resource unit (RU) in the one or more data fields; to indicate a second RU
Sun teaches to indicate a first resource unit (RU) in the one or more data fields; to indicate a second RU ([0062] [0092]Fig. 7, Fig. 9, Fig. 16,    legacy tone spacing portion 904-1 is generated with a first tone spacing, while the non-legacy tone spacing portion and the data portion 716 are generated with, second tone spacing (e.g., HE tone spacing), first tone spacing is a multiple of four (i.e., M=4) compared to the second tone spacing and thus the tone spacing of OFDM symbols for the data portion 716 and at least some of the non-legacy preamble 904-2 is reduced by a factor of four (¼) compared to legacy OFDM symbols; resource allocation information that identifies allocations of OFDMA resource units (RUs) for a plurality of client stations, tone/RU)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Sun   with the teaching of Choi and Ko because Sun teaches that indicating tone spacing would reduce non-legacy preamble  by a factor of four (¼) compared to legacy OFDM symbols. (Sun [0062])
Claim 24 is interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3. The combination of Choi Ko, and Sun specifically Choi teaches , wherein the first generation-specific signaling indicates [ ] to a first plurality of wireless stations, including the first wireless station, respectively, and wherein the second generation-specific signaling indicates [ ] to a second plurality of wireless stations, including the second wireless station, respectively.  ([0053][0073], Fig. 2, legacy STA and the non-legacy STAs may be assigned different frequency resources based on FDMA;  a 20 MHz primary channel assigned for the legacy STA and a 40 MHz non-primary channel assigned for the non-legacy  STAs may be non-contiguous)
The combination of Choi Ko does not teach explicitly a first plurality of RUs that are allocated,  a second plurality of RUs that are allocated
Sun teaches a first plurality of RUs that are allocated,  a second plurality of RUs that are allocated [0094] resource allocation information generally identifies OFDMA  resource units Rus  to be used by a plurality of client stations
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Sun   with the teaching of Choi and Ko because Sun teaches that indicating tone spacing would reduce non-legacy preamble  by a factor of four (¼) compared to legacy OFDM symbols. (Sun [0062])

As to claim 4. The combination of Choi Ko, and Sun specifically Choi teaches further comprising: limiting the [ ] signaled in the first generation-specific signaling to a bandwidth of the first subchannel.  ([0069] in order to receive the downlink data transmitted from the AP, the legacy STA may perform the FFT for the entire 80MHz channel  and selectively receive only the downlink data transmitted through the 20 MHz  primary channel)
The combination of Choi Ko, does not teach first plurality of RUs
Sun  teaches first plurality of RUs ([0060] OFDM modulation with reduced tone spacing is used for OFDM symbols in different portions of the data unit;  a legacy portion of the preamble of the data unit for a 20 MHz bandwidth OFDM data unit corresponds to a 64-point discrete Fourier transform (DFT), resulting in 64 OFDM tones (e.g., indices −32 to +31),
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Sun   with the teaching of Choi and Ko because Sun teaches that indicating tone spacing would reduce non-legacy preamble  by a factor of four (¼) compared to legacy OFDM symbols. (Sun [0062])

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko, Sun  and further in view of Cariou  et al. (US Pub 20180367280 A1)  hereinafter Cariou 

As to claim 5. The combination of Choi Ko, and Sun does not teach further comprising: allocating at least one RU that is within the bandwidth of the first subchannel in the second plurality of RUs signaled in the second generation-specific signaling, wherein the one or more data fields includes a single data field that spans at least the first subchannel and the second subchannel.  
Cariou teaches further comprising: allocating at least one RU that is within the bandwidth of the first subchannel in the second plurality of RUs signaled in the second generation-specific signaling, wherein the one or more data fields includes a single data field that spans at least the first subchannel and the second subchannel.  ([0026] [0028] Fig. 2, a  portion of the  punctured subchannel 204B is occupied by incumbent systems and this busy portion of the subchannel is not used by the WLAN 100 to communicate preamble data or payload data between AP 102 and STAs 104,  the scheduling information for this portion of the punctured channel (e.g., data allocating one or more RUs of a punctured subchannel to one or more STAs) may be transmitted in the preamble of one or more subchannels that are not punctured)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Cariou with the teaching of Choi, Ko and Sun because Cariou teaches allocating punctured portion of the subchannel to another station would allow to allocate Rus to another station thereby not wasting bandwidth resources. (Cariou [0028])
.
Claim(s) 6, 7, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko,  and further in view of Sadeghi et al. (US Pub 20190280919 A1)  hereinafter Sadeghi 

As to claim 6. The combination of Choi Ko does not teach , wherein the wireless packet is formatted as a compound physical layer protocol data unit (PPDU), the method further comprising: transmitting a first PPDU formatted according to the first generation via the first subchannel and a second PPDU formatted according to the second generation via the second subchannel, concurrently, to form the compound PPDU.  
Sadeghi teaches wherein the wireless packet is formatted as a compound physical layer protocol data unit (PPDU), the method further comprising: transmitting a first PPDU formatted according to the first generation via the first subchannel and a second PPDU formatted according to the second generation via the second subchannel, concurrently, to form the compound PPDU.  ([0104] [0139] Fig. 9,  PPDU 900 may include a legacy, e.g., IEEE 802.11p, compatible preamble, e.g., L-STF 902, 916, L-LTF 904, 918, L-SIG 906, 920, which is 10 MHz wide and is duplicated over the two bonded channels (e.g., primary channel 926, and secondary channel 924);  PPDU 900 then follows the legacy compatible preamble with a new non-legacy compatible preamble, e.g., NGV-SIG 908, 922, which is 10 MHz wide and duplicated on each 10 MHz channel; data field 914 is transmitted over the bonded channel (20 MHz), primary channel 926 and secondary channel 924;  all the channels are transmitted simultaneously)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Sadeghi u with the teaching of Choi and Ko because Sadeghi teaches that permitting channel bonding would allow to  reduce signaling overhead between AP and STAs. (Sadeghi [0126])
Claim 25  is interpreted and rejected for the same reasons as set forth in claim 6. 

As to claim 7 the combination of Choi, Ko and Sadeghi specifically Choi teach  wherein the first PPDU that includes the first generation- specific preamble followed by a first data field in the first subchannel, and the second PPDU includes the second generation-specific preamble followed by a second data field in the second subchannel.  ([0068] [0069]The AP may transmit downlink data to the legacy STA through the 20 MHz primary channel and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel)
Claim 26  is interpreted and rejected for the same reasons as set forth in claim 7. 

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko,  Sadeghi and further in view of Chu  et al. (US Pub 20190289495 A1)  hereinafter Chu
As to claim 8 the combination of Choi, Ko and Sadeghi specifically Choi teach  wherein the first generation-specific preamble of the first PPDU includes signaling for [  ]in the first data field based on a bandwidth of the first subchannel, ([0068] [0079]AP transmit downlink data to the legacy STA through the 20 MHz primary channel)
and wherein the second generation-specific preamble of the second PPDU includes [  ]  in the second data field based on a bandwidth of the second subchannel.  ([0068][0080] and transmits downlink data to at least one non-legacy STA through the 60 MHz non-primary channel; )
the combination of Choi, Ko and Sadeghi does not teach resource units (RUs), signaling for Rus
Chu teaches resource units (RUs), signaling for Rus ([0044] [0050] Fig. 1, Fig.3A-3C,  trigger data unit is a duplicate broadcast data unit transmitted to the multiple client stations 25 in each 20 MHz band of a legacy PHY data unit that generally conforms to a legacy communication protocol ;  the trigger data unit is a broadcast data unit that occupies the entire 80 MHz bandwidth of a non-legacy PHY data unit that conforms to the first communication protocol and , the trigger data unit is aggregated with data in a downlink A-MPDU in each subchannel or each resource unit of the downlink A-MPDU). 
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Chu with the teaching of Choi, Ko and Sadeghi  because Chu  teaches that different phases of the 20 MHz sub-band signals would result in reduced peak to average power ratio (PAPR) of OFDM symbols in the data unit. (Chu [0045]),

As to claim 9 the combination of Choi, Ko, Sadeghi and Chu specifically Chu teaches 
further comprising: padding a shorter one of the first data field or the second data field to make respective lengths of the first data field and the second data field the same such that the first PPDU and the second PPDU end concurrently.  ([0026][0042] [0050] Fig. 2, Fig. 3A, he AP concurrently (e.g., simultaneously) transmits independent data streams to multiple client stations;  legacy data and non-legacy data;  a respective padding  portion is included with (e.g., appended to) each of at least some of the one or more MSDUs 256 (A-MSDU) in the data portion 240 to ensure that each of the at least some of MSDUs 256 has a length that is an integer multiple of four octets)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Chu with the teaching of Choi, Ko and Sadeghi  because Chu  teaches that different phases of the 20 MHz sub-band signals would result in reduced peak to average power ratio (PAPR) of OFDM symbols in the data unit. (Chu [0045]),
Claim(s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko,  and Chu
As to claim 10 the combination of Choi and  Ko does not teach  further comprising: padding a shorter one of the first generation-specific preamble or the second generation-specific preamble to make respective lengths of the first generation-specific preamble and the second generation-specific preamble the same such that the first and second generation-specific preambles end concurrently.  
Chu teaches further comprising: padding a shorter one of the first generation-specific preamble or the second generation-specific preamble to make respective lengths of the first generation-specific preamble and the second generation-specific preamble the same such that the first and second generation-specific preambles end concurrently.  ([0026][0042] [0050] Fig. 2, Fig. 3A, he AP concurrently (e.g., simultaneously) transmits independent data streams to multiple client stations;  legacy data and non-legacy data;  a respective padding  portion is included with (e.g., appended to) each of at least some of the one or more MSDUs 256 (A-MSDU) in the data portion 240 to ensure that each of the at least some of MSDUs 256 has a length that is an integer multiple of four octets)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Chu with the teaching of Choi, Ko and Sadeghi  because Chu  teaches that different phases of the 20 MHz sub-band signals would result in reduced peak to average power ratio (PAPR) of OFDM symbols in the data unit. (Chu [0045]),

Claim(s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko,  and further in view of Park et al (US Pub  20200136884 A1) hereinafter Park

As to claim 14.  the combination of Choi and  Ko specifically Ko teaches   and wherein the second generation of the wireless communication protocol is based on a different amendment to the IEEE 802.11 technical standard specification.  ([0087] non-legacy complies with IEEE 802.11ax)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])
the combination of Choi and  Ko does not teach wherein the first generation of the wireless communication protocol is a based on Institute of Electrical and Electronics Engineers (IEEE) 802.11be amendment to IEEE 802.11 technical standard specification, and the first generation-specific preamble includes a universal signal (U-SIG) field followed by an Extremely High Throughput (EHT) signal (EHT-SIG) field, 
Park teaches wherein the first generation of the wireless communication protocol is a based on Institute of Electrical and Electronics Engineers (IEEE) 802.11be amendment to IEEE 802.11 technical standard specification, and the first generation-specific preamble includes a universal signal (U-SIG) field followed by an Extremely High Throughput (EHT) signal (EHT-SIG) field, ([0103] [0106] Fig. 9, Legacy USIG, EHT-SIG, IEEE 802.11be amendment to IEEE 802.11)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of  Park    with the teaching of Choi and Ko because Park teaches that IEEE 802.11be can decode the information in the HE-SIG-A field thereby  improving coexistence among different IEEE 802.11 STAs (e.g., EHT STAs 504 and HE STAs) and therefore improve overall network efficiency and enable power saving. (Park [0104])

Claim(s 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi , Ko,  and further in view of Hedayat (US Pub 20160100408 A1) hereinafter Hedayat 

As to claim 15. .  the combination of Choi and  Ko specifically Ko teaches   further comprising: transmitting a trigger frame to at least the first wireless station and the second wireless station, the trigger frame informing the first wireless station to transmit a first uplink (UL) physical layer protocol data unit (UL PPDU) via the first subchannel and further informing the second wireless station to transmit a second UL PPDU via the second subchannel; and receiving the first UL PPDU from the first wireless station via the first subchannel and the second UL PPDU from the second wireless station via the second subchannel, concurrently, ([0074][0075] Fig. 6, UL-MU transmission performed in response to a trigger frame transmitted by the AP. trigger frame indicates a UL-MU transmission of one or more STAs,  STA indicated to perform UL-MU transmission by the trigger frame transmits a trigger-based PHY protocol data unit PPDU using respective STAs  channel or sub-channel;  in  uplink multi-user (UL-MU) transmission in which a plurality of STAs simultaneously transmit data to the AP)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ko    with the teaching of Choi because Ko teaches that having legacy and non-legacy PPDU it is possible to increase the total resource utilization rate in the contention-based channel access system and improve the performance of the wireless LAN system. (Ko[0028])
the combination of Choi and  Ko does not teach wherein the first UL PPDU is formatted according to the first generation and the second UL PPDU is formatted according to the second generation.  
Hedayat teaches wherein the first UL PPDU is formatted according to the first generation and the second UL PPDU is formatted according to the second generation.  ([0062] Fig. 4, response frames such as CTS  includes legacy PPDU format and non-legacy PPDU format)
	Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Hedayat  with the teaching of Choi and Ko because Hedayat teaches that such as request-to-send/clear-to-send (RTS/CTS), are employed appropriately to reduce potential frame collisions. (Hedayat [0020])


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Sadeghi 
As to claim 19 Choi does not teach  wherein the wireless packet is a compound multi-generation physical layer protocol data unit (PPDU) that includes a first PPDU in the first subchannel formatted according to the first generation and a second PPDU in the second subchannel formatted according to the second generation.  
Sadeghi teaches wherein the wireless packet is a compound multi-generation physical layer protocol data unit (PPDU) that includes a first PPDU in the first subchannel formatted according to the first generation and a second PPDU in the second subchannel formatted according to the second generation.   .  ([0104] [0139] Fig. 9,  PPDU 900 may include a legacy, e.g., IEEE 802.11p, compatible preamble, e.g., L-STF 902, 916, L-LTF 904, 918, L-SIG 906, 920, which is 10 MHz wide and is duplicated over the two bonded channels (e.g., primary channel 926, and secondary channel 924);  PPDU 900 then follows the legacy compatible preamble with a new non-legacy compatible preamble, e.g., NGV-SIG 908, 922, which is 10 MHz wide and duplicated on each 10 MHz channel; data field 914 is transmitted over the bonded channel (20 MHz), primary channel 926 and secondary channel 924;  all the channels are transmitted simultaneously)
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Sadeghi with the teaching of Choi and Ko because Sadeghi teaches that permitting channel bonding would allow to  reduce signaling overhead between AP and STAs. (Sadeghi [0126])

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413